Case:20-16480-TBM Doc#:1 Filed:09/30/20 Entered:09/30/20 12:26:50 Pagel of 3

 

Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of Colorado

 

(State)
Case number (if known): Chapter 7
C) Check if this is an
_ amended filing
Official Form 205
Involuntary Petition Against a Non-Individual 42115

 

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as comptete and accurate as possible. if
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if

known).

Pare: | Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

1. Chapter of the
Bankruptcy Code

er Identify the Debtor

2. Debtor’s name

3. Other names you know
the debtor has used in
the last 8 years
Include any assumed

names, trade names, or
doing business as names.

4. Debtor's federal
Employer Identification
Number (EIN)

5. Debtor’s address

Official Form 205

Check one:

X Chapter 7
(J Chapter 11

Northwest Regional ASC, LLC

Northwest Ambulatory Surgery Center: Northwest Regional Ambulatory Surgery Center

 

 

 

 

 

 

 

 

X Unknown
EIN
Principal place of business Mailing address, if different
40170 Church Ranch Way Unit 110 14201 Dallas Parkway
Number Street
Number Street
P.O. Box
Westminster co 80021 Dalias———_________- TX. 75254 _
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business
Jefferson
County Number Street
City State ZIP Code

Involuntary Petition Against a Non-individual page 1
Case:20-16480-TBM Doc#:1 Filed:09/30/20 Entered:09/30/20 12:26:50 Page2 of 3

Debtor Northwest Regional ASC, LLC Case number (i known),

Kama

6. Debtor's website (URL)

7. Type of debtor

8. Type of debtor's
business

9. To the best of your

 

nwrasc.com

*%% Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership(LLP))
L) Partnership (excluding LLP)

 

() Other type of debtor. Specify:

Check one:

X Health Care Business (as defined in 11 U.S.C. § 101(27A))
CO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QO) Railroad (as defined in 11 U.S.C. § 101(44))

(] Stockbroker (as defined in 11 U.S.C. § 101(53A))

U3 Commodity Broker (as defined in 11 U.S.C. § 101(6))

(CJ Clearing Bank (as defined in 11 U.S.C. § 781(3))

(] None of the types of business listed.

LJ Unknown type of business.

 

 

 

 

 

% No
knowledge, are any
bankruptcy cases O Yes. Debtor. Relationship
pending by or against _
any partner or affiliate District Date filed ST DOT YWY¥ Case number, if known
of this debtor?
Debtor. Relationship
District Date filed Case number, if known
MM/0D/YYYY
Part 3 | Report About the Case
Check one:

10. Venue

11. Allegations

12, Has there beena
transfer of any claim

against the debtor by or
to any petitioner?

Official Form 205

X Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

L] A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

X The debtor is generally not paying its debts as they become due, unless they are the subject of abona
fide dispute as to liability or amount.

U) Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an

agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

No

( Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

Involuntary Petition Against a Non-Individual page 2
Case:20-16480-TBM Doc#:1 Filed:09/30/20 Entered:09/30/20 12:26:50 Page3 of 3

 

 

 

 

 

 

 

 

 

 

Deblor Northwest Regional ASC, LLC Cage number ttnesn) ___ ——
43. Each petitioner's claim Namo of petitioner, Nature of potitloner’s claim Amount of the claim
, : above the value of
any Hen
Potens Partners, LLC Unpaid lease obligations
$95,075.27
$
$
Total of petitioners’ claims
95,075.27

lf more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information requlred in Parts 3 and 4 of the farm for each
additional petitioning creditor, the petitioner's claim, the petitioner's representative, and the petitioner's attorney. Include the
stateinent under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative's) signature,
along with tha signature of the petitioner's attorney.

Ee Request for Rellef

 

WARNING -- Bankruptcy fraud Is a serious crime, Making a faise statement in connection with a bankruptcy case can resull in fines up to
$500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3571.

Petitionars request that an order for rellef be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. Ifa
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b), If any patitionar Is a
foreign representative appointed in a forelgn proceeding, altach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable bellef that the information js tue and correct.

Petitionors or Petitloners' Representative i Attorneys

Name and malling address of potitloner

Aaron Garber

Potens Partners, LLC
Printed name

Name

Wadsworth Garber Warner Conrardy, PC

Firm name, If any

520 Zang Street, Suite 222

 

 

 

 

 

 

 

 
   

 

  

 

Number Streat
Broomfield co 80021 = 2580 West Main Street, Suite 200
Clly State ZIP Code + Number Street

j

; Littleton co 80120
Name and mailing addreas of petitioner's representative, IFany =: ity State ZIP Code
Name | Contact phone 303-296-1999 Email agarber@wawe-law.com
Number Street ( Bar number 36099

a
ily State ZIP Code state CO

1 . CE

 

Signature of alloiney

 

 

 

1 Datesignad _‘¢/ Se f ev .
4 59 MM/DOIYYYY

Official Form 205 Involuntary Petition Against a Non-individual page 3

 

TO LA aN Lec ND ee eT Mey LUM et Aenea EP REET ey

Whe Sana eats

 
